IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44951

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 551
                                                )
       Plaintiff-Respondent,                    )   Filed: August 18, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JEREMIAH WAYNE JONES,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jeremiah Wayne Jones pled guilty to unlawful possession of a firearm. Idaho Code § 18-
3316. The district court sentenced Jones to a unified sentence of five years with two years
determinate. Jones filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which
the district court denied. Jones appeals asserting that the district court abused its discretion in
denying his motion and that he provided additional information to the district court regarding his
mental health.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Jones’s Rule 35 motion, we conclude no
abuse of discretion has been shown.     Therefore, the district court’s order denying Jones’s
Rule 35 motion is affirmed.




                                              2